File Name: 08a0081n.06
                           Filed: January 25, 2008
                NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                            No. 07-1246

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


TYSON EUGENE MARSHEK,                             )
                                                  )
       Petitioner-Appellant,                      )
                                                  )
v.                                                )    ON APPEAL FROM THE UNITED
                                                  )    STATES DISTRICT COURT FOR THE
C. EICHENLAUB, WARDEN                             )    EASTERN DISTRICT OF MICHIGAN
                                                  )
       Respondent-Appellee.                       )




       Before: DAUGHTREY and COOK, Circuit Judges; and VINSON, District Judge.*

       PER CURIAM. The petitioner, Tyson Eugene Marshek, appeals the district court’s denial

of his petition for habeas corpus filed under 28 U.S.C. § 2241. By his petition, and in this appeal,

Marshek challenges regulations promulgated by the Bureau of Prisons (“BOP”) which categorically

preclude a federal prisoner from being placed in, or transferred to, a Community Corrections Center

(“CCC”), more commonly known as a halfway house, except during the lesser of six months or the

last ten percent of his sentence. Marshek requests that we reverse the district court and instruct BOP

to “immediately review” and reconsider his application for a transfer to a CCC. However, according

to BOP’s Inmate Locator --- which may be accessed through its official website (www.bop.gov), and



       *
         The Honorable C. Roger Vinson, Senior United States District Judge for the Northern
District of Florida, sitting by designation.
of which we take judicial notice --- Marshek was transferred to a CCC during the pendency of this

appeal.

          In Brock v. United States Department of Justice, 2007 WL 4163854 (6th Cir. Nov. 21, 2007),

another panel of this Court confronted the same situation now facing us. The petitioner there filed

a habeas petition challenging the BOP regulations governing CCC placement. The Brock panel

looked to the BOP Inmate Locator and discovered that the petitioner was transferred to a CCC (and

later released from custody) while the appeal was pending. The court held, sua sponte, that the case

was moot because it was unable to grant the relief being requested and no injury remained that could

be redressed with a favorable decision. Id. at *2 (citing Elwood v. Sanders, 152 Fed. Appx. 558 (8th

Cir. 2005); Chhibba v. Federal Bureau of Prisons, 154 Fed. Appx. 279 (3d Cir. 2005)). We agree

with this analysis and result. This appeal has clearly been rendered moot by Marshek’s placement

in a CCC. We must, and do, dismiss his appeal. All pending motions are also denied as moot.




                                                 -2-